                                           Case 3:20-cv-05505-EMC Document 50 Filed 03/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       ARTHUR J. GALLAGHER & CO.,                        Case No. 20-cv-05505-EMC (LB)
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                             DISCOVERY ORDER
                                  13              v.
                                                                                             Re: ECF No. 46
                                  14       DON TARANTINO, et al.,
                                  15                     Defendants.

                                  16

                                  17

                                  18        Plaintiff Author J. Gallagher & Co. is an insurance-brokerage firm that obtains insurance

                                  19   policies for its clients from third-party insurance companies. A competitor, Alliant Insurance,

                                  20   hired 15 Gallagher employees, including the four defendants. Gallagher alleged that the

                                  21   defendants stole internal documents containing its trade secrets. It thus sued them for trade-secrets

                                  22   misappropriation in violation of 18 U.S.C § 1832 and Cal. Civ. Code § 3426, among other claims.1

                                  23        The parties disputed whether Gallagher identified its trade secrets with the reasonable

                                  24   particularity required by California’s Uniform Trade Secrets Act (CUTSA), Cal. Civ. Proc. §

                                  25

                                  26

                                  27   1
                                        Second Am. Compl. (SAC) – ECF No. 40 at 2 (¶ 8), 12–20 (¶¶ 46–94); Joint Case-Management
                                       Statement – ECF No. 35 at 3. Citations refer to material in the Electronic Case File (ECF); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 20-cv-05505-EMC (LB)
                                             Case 3:20-cv-05505-EMC Document 50 Filed 03/25/21 Page 2 of 2




                                   1   2019.210.2 At the March 25, 2021 discovery hearing, the parties worked out the following

                                   2   compromise.

                                   3         Gallagher disclosed three categories of trade secrets. But as it turned out, all categories are about

                                   4   Gallagher’s compilations about current and former customers (roughly 350 to 375 customers) in the

                                   5   form of customer contact lists and customer information that is not available publicly. The parties

                                   6   agreed at the hearing that this would serve as a sufficient identification of the trade secrets at issue.

                                   7   Given that the landscape of discovery is limited to those customers (and as discussed at the hearing),

                                   8   this takes care of any concern that the disclosure is so broad that it prevents the defendants from

                                   9   effectively defending against the charges of trade-secret misappropriation. It also avoids the

                                  10   defendants’ concern that Gallagher’s discovery will be a means to obtain Alliant’s trade secrets.

                                  11   Advanced Modular Sputtering, Inc. v. Super. Ct., 132 Cal. App. 4th 826, 833–34 (2005) (the purposes

                                  12   of § 2019.210 include (1) promoting well-investigated claims and dissuading meritless ones, (2)
Northern District of California
 United States District Court




                                  13   preventing plaintiffs from using the discovery process as a means to obtain the defendant’s trade

                                  14   secrets, (3) assisting the court in managing the discovery process, and (4) enabling defendants to form

                                  15   well-reasoned defenses and ensuring that they need not wait until the eve of trial effectively defend

                                  16   against charges of trade secret misappropriation).

                                  17         This resolves the dispute at ECF No. 46. Attached is the court’s order describing the court’s

                                  18   procedures for addressing future discovery disputes.

                                  19         IT IS SO ORDERED.

                                  20         Dated: March 25, 2021

                                  21                                                       ______________________________________

                                  22                                                       LAUREL BEELER
                                                                                           United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   2
                                           Discovery Letter – ECF No. 46; Referral Order – ECF No. 47 (referring discovery disputes).

                                       ORDER – No. 20-cv-05505-EMC (LB)                     2
